Response to Amendment
This action is responsive to the Amendment filed on 11/23/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18, 20-22, 24-26, 28-35 are pending in the case.  Independent claims are 1, 22, and 34-35. Claims 10, 13, 19, 23, and 27 have been canceled.

Priority
This application is a continuation in part of 14046502, filed 10/04/2013.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-33, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 22 recites “…in at least one other of said terminal devices according to a determined status of the terminal device…”, which would be considered indefinite to one of ordinary skill in the art due to lack of antecedent basis. The claim initially recites a plurality of terminal devices and then proceeds to refer to the plurality of terminal devices as a plural entity. The claim limitation recites “one other” of said terminal devices, but the claim never recited a single terminal device, thus it is not clear which terminal device within the plurality of terminal devices is the terminal device”, but there was no previous recitation of a terminal device in the claim thus also lacks antecedent basis and thus indefinite. The Examiner is not sure how to interpret this claim limitation since the Applicant did not point out the support in the specification, but the Applicant did provide an explanation on page 15 of the reply 11/23/2020. However the Applicant’s explanation describes a technical feature that does not appear to be supported by the Specification. Thus the Examiner will maintain the interpretation taken for the limitation in the previous office action, which is essentially collecting usage data from a terminal device, determine a status, and trigger a control action for said terminal device. Dependent claims 24-33 are rejected due to dependency on independent claim 22, and independent claim 35 is rejected with similar rationale as claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 11, 16-17, 21, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis).

As to independent claim 1, Neuhauser teaches:
(Fig. 1 CPU 101 and paragraph [0017] mobile terminal such as smart phone), at least functionally connected to each of 
a user interface (UI) configured to interface the electronic terminal device with a user and comprising a display and a user input device (See Fig. 1 display controller 112, in other words a UI, controls the touch screen 115 (i.e., display). The UI also comprises input device 117), 
a memory configured to store the instructions and other data (See Fig. 1 memory 118 with [0021] RAM), and 
a communication interface configured to transfer data between the electronic terminal device and external entities (See Fig. 1 RF 105 with [0022] receives and sends RF signals), 
the processing device being configured, in accordance with the processor-executable instructions, to: 
store a number of digital content fingerprints that each correspond to a usage of display content (See paragraph [0050] which describes a server uses a keyword database containing keywords [i.e., digital content fingerprints] in order to perform a matching process for identifying display usage. Then see [0049] which recites that alternatively, the server’s matching process can all be done on the user device instead, thus the user device can use a keyword database storing digital content fingerprints), said display content being displayed on the display based on instructions of one or more software entities that operate on the electronic terminal device (See [0050] where the screenshots are sent to the server and the server determines e.g. user accessed Twitter, ESPN, Pandora, etc.); 
generate and record log data comprising behavioral data indicative of user engagement with the electronic terminal device (See Abstract in view of paragraph [0048], the paragraph mentions taking screenshots (i.e., digital content fingerprints) that indicate device usage and storing them on the user device, thus the generated and stored screenshots are interpreted to be log data comprising behavioral data), wherein matches between the stored digital content fingerprints and display content are searched for and detected (See [0050] where a matching process comprising extracting text from the screenshots and then matching them with keywords in the keyword database to search and detect display usage), and indications of such matches detected stored in the log data (See [0050] – “Moreover, the detection of media player usage via text could advantageously facilitate the further logging of text that is indicative of the media content being played (e.g., artist, song, file name).”, thus the successful match is used to enhance logging/storing of device usage data. Also see Abstract – “Matches are then logged and used to generate audience measurement reports”); and wherein at least one indication of the indications stored in the log data characterizes at least one element selected from a group consisting of: (1) type of display view, (2) active window of multiple simultaneously visible windows, (3) identity of visible windows (par. 50, ESPN, PANDORA), (4) identity of the existing windows, (5) identity of application or service in the active window (See abstract,  [0050] keyword text [i.e., indicator] indicating an identity of an application [i.e., element], For example, locating words "home"+"connect"+"discover"+"me" on a bottom location of the screen would be indicative of a user actively using a Twitter account, [service/application]), (6) duration and/or time of use of application or service (See [0050] text indicating duration 0:00 to 3:23 [i.e., indicator] is indicative of a media player [i.e., element]), (7) a transaction, (8) feature or view accessed in the displayed application or service, and (9) user activity regarding application, service, or display (See,  [0050] “For example, locating words "home"+"connect"+"discover"+"me" on a bottom location of the screen would be indicative of a user actively using a Twitter account”, “Moreover, the detection of media player usage via text could advantageously facilitate the further logging of text that is indicative of the media content being played (e.g., artist, song, file name).”);
execute a selected control action concerning the generation and recording of the log data according to a determined usage status of the UI (See Abstract – “Matches are then logged and used to generate audience measurement reports”. See also [0053]). 
Neuhauser teaches a program for generating and recording of log data as cited above, but Neuhauser as modified does not teach: monitor whether said generating and recording of log data is functional according to a predetermined criterion, and upon a determination that said generating and 
Srour teaches: monitor whether said program is functional according to a predetermined criterion, and upon a determination that said program is not functional, the processing device activates, reactivates and/or initializes said program (See [0021, 0022, 0024] an application can be determined to be suspended, and resumed due to user request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neuhauser to include a method of resuming a suspended program as taught by Srour. Motivation to do so would be for saving processing resources by suspending programs when not needed, and resuming them again when needed.
Neuhauser as modified does not teach: determine the usage status of the UI based on inspecting at least one indication thereof selected from a group consisting of: (1) display power or current consumption, (2) power or current consumption of a selected UI feature, (3) display brightness, (4) display lock status, (5) user input interface or user interface lock status, (6) touchscreen input relative to a display or data shown thereon, (7) display status-indicating API (application programing interface), sensor data, and a display status variable.
Davis teaches: wherein at least one indication of the indications stored in the log data characterizes at least one element selected from a group consisting of: (1) type of display view, (2) active window of multiple simultaneously visible windows, (3) identity of visible windows, (4) identity of the existing windows, (5) identity of application or service in the active window, (6) duration and/or time of use of application or service, (7) a transaction (See Fig. 3 with [0061] the fingerprint 110 is a stored log and one of its stored indications of device usage is transactions conducted 316), (8) feature or view accessed in the displayed application or service, and (9) user activity regarding application, service, or display;
 (See Fig. 3 with [0054] – “a user input apparatus (e.g., a built-in microphone, a wireless microphone, a built-in keyboard, a virtual keyboard, a detachable/attachable keyboard, a wireless keyboard, an input apparatus identifiable such as by name or number, or a combination thereof, etc”) or user interface lock status, (6) touchscreen input relative to a display or data shown thereon (See Fig. 3 with [0054] – “a position of user interaction (e.g., a location of touch for a touch-sensitive screen having a keyboard or button or swipe area, a location of a swipe, a length of a swipe, an offset from a designated key or slide area, or a combination thereof, etc.)”), (7) display status-indicating API (application programing interface), sensor data, and a display status variable;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the indicators as taught by Davis. Motivation to do so would be for a more comprehensive method of determining device usage.

As to dependent claim 2, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser further teaches: configured to communicate at least portion of the log data towards a selected external device, optionally a remote server, for storage, analysis, inspection, control measures, or distribution (See [0050] in alternative embodiment the server receives the screenshots (i.e., log data) for analysis, inspection, storage. Note, claimed “optionally” implies no patentable weight). 

claim 5, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser further teaches: wherein said control action concerning the generation and recording of the log data includes at least one element selected from the group consisting of: provision of an indication of the determined UI status in the log data (See Abstract – “Matches are then logged and used to generate audience measurement reports”. See also [0053], reports are indications of a determined UI status in the log data).

As to dependent claim 7, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser further teaches: wherein the processing device is configured to execute said control action further responsive to a determined usage activity status of the device (See [0053] the generated reports provides a listing of media exposure in response to the received log data, said usage activity status of the device being indicative of at least one element selected from the group consisting of: execution of user application (See [0050] Pandora app), execution of application, device movement, device movement based on on-board sensor data, device movement based on location data, device movement based on inertial sensor data, and data transfer. 

As to dependent claim 9, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser teaches: wherein the processing device is configured to detect a device, UI, application or other feature related unlock activity (See [0050] detect a user is actively using a twitter account, in other words detect an application unlock activity) and to determine a number of usage  (See [0053] determine a report to be generated showing user engagement activity). 

As to dependent claim 11, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser teaches: wherein the processing device is configured to generate and record log data regarding at least one element selected from the group consisting of: user exposure, user exposure to media content, digital media usage, user exposure to a digital service (See [0050] twitter), user exposure to an application, user exposure to image data, user exposure to video data, user exposure to audio, current location or route of locations of the electronic terminal device, user online action, HTTP activity, sensor, microphone input, acceleration, accelerometer, illumination or light intensity, application usage, application id, application launch, application termination, user id, process thread, identity of application or service used, a feature used in application or service, device-internal data traffic, network traffic between the electronic terminal device and a network, external traffic between the electronic terminal device and an external device, source or destination entity of internal, external and/or network traffic, voice call, application thread counter, process counter, message, e-mail message, short message, multimedia message, instant message, data counter, location, battery status, and network signal strength. 

As to dependent claim 16, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser further teaches: wherein the processing device is configured to generate metadata and include metadata with said log data (See [0050] text is extracted from the received screenshot, thus text is metadata that was generated from the screenshot and is included in log data), said  (See [0050] the extracted text is used as indication of identity of the app used (i.e., data element)). 

As to dependent claim 17, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the processing device is configured to receive data from an external device indicative of user engagement with the UI of the external device, and configured to subject the received data to a selected analysis procedure, and to log results of the selected analysis procedure. 
Davis teaches: wherein the processing device is configured to receive data from an external device indicative of user engagement with the UI of the external device, and configured to subject the received data to a selected analysis procedure, and to log results of the selected analysis procedure (See Fig. 7D, where User device 102 is connected with Other Device 714 [i.e., external device] as mentioned in ¶ [0097] – “…other device 714 may be communicatively coupled to a user device 102…”. ¶ [0097] - “Other device 714 may comprise or include… a device that accepts credit, debit, or other payment cards [i.e., data indicative of user engagement] and is coupled to a user device 102”, in other words “other device 714” (see Fig. 7D) can be a credit/debit card scanner [i.e., external device] that can send data [i.e., payment card info.] to user device 102 and the user device 102 stores this information (Utilization Indicator) to behavioral fingerprint 110 as shown in Fig. 7B. Furthermore, ¶ [0097] mentions “Data (e.g., relating to behavioral fingerprinting, social networking, utilizations, or a combination thereof, etc.) may be collected at or by other device 714 or funneled through other device 714 between or among at least one user device 102 or one or more server devices 112.”).
.

As to dependent claim 21, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein said processing device is further configured to unify usage data records provided by an external device, said records being preferably generated based on data from one or more optionally software configurable sensors of the external device comprising audio or camera sensors, comparable in terms of time and/or usage metrics to a number of usage records included in the log data. 
Davis teaches: wherein said processing device is further configured to unify usage data records provided by an external device, said records being preferably generated based on data from one or more optionally software configurable sensors of the external device comprising audio or camera sensors, comparable in terms of time and/or usage metrics to a number of usage records included in the log data (See Fig. 7D, where User device 102 is connected with Other Device 714 [i.e., external device] as mentioned in ¶ [0097] – “…other device 714 may be communicatively coupled to a user device 102…”. ¶ [0097] - “Other device 714 may comprise or include… a device that accepts credit, debit, or other payment cards [i.e., data indicative of user engagement] and is coupled to a user device 102”, in other words “other device 714” (see Fig. 7D) can be a credit/debit card scanner [i.e., external device] that can send data [i.e., payment card info.] to user device 102 and the user device 102 stores this information (Utilization Indicator) to behavioral fingerprint 110 as shown in Fig. 7B. Furthermore, ¶ [0097] mentions “Data (e.g., relating to behavioral fingerprinting, social networking, utilizations, or a combination thereof, etc.) may be collected at or by other device 714 or funneled through other device 714 between or among at least one user device 102 or one or more server devices 112.”. Note, claimed “preferably” and “optionally” makes the claim scope have no patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the external device coupled to user device as taught by Davis. Motivation to do so would be for expanding the capabilities of the user device by connecting to external devices.

As to independent claim 34, it is rejected under similar rationale as claim 1 as cited above.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Filev et al. US 9219790 B1, (hereinafter Filev).

As to dependent claim 3, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the usage status of the UI indicates at least whether or not the display is in use or not. 
Filev teaches: wherein the usage status of the UI indicates at least whether or not the display is in use or not (See Col. 7 lines 35-45 usage status information may include turning on the device and turning off the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include usage status information including turning on and 

Claims 4, 12 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Sievert et al. US 20100131847 A1, (hereinafter Sievert).

As to dependent claim 4, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser further teaches: the display content is acquired through screen capturing and said matching utilizes pattern recognition. 
Neuhauser as modified does not teach: wherein said fingerprints comprise image data.
Sievert teaches: wherein said fingerprints comprise image data (See [0053] fingerprint data from user device is sent to the server to be compared with “video fingerprint data”, and see [0052] video fingerprint data is derived from selected frames of a video, in other words image frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include fingerprint data derived from image frames as taught by Sievert. Motivation to do so would be for an efficient matching algorithm.

As to dependent claim 12, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser does not explicitly teach: wherein at least one indication of the indications comprises metadata associated with the fingerprint, said metadata optionally determining the identity or category 
Sievert teaches: wherein at least one indication of the indications comprises metadata associated with the fingerprint, said metadata optionally determining the identity or category of the application, service, feature, event and/or activity relating to the display content matching with the fingerprint (See [0052] video frames are the fingerprint, while the data derived from these video frames are the metadata for determining the identity of the application. Note claimed “optionally” implies no patentable weight). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include fingerprint data derived from image frames as taught by Sievert. Motivation to do so would be for an efficient matching algorithm.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Schran et al. US 20050086255 A1, (hereinafter Schran).

As to dependent claim 6, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the processing device is configured to adapt or activate a camera, a fingerprint sensor, a microphone or a further selected sensor included in the electronic terminal device or at least being functionally connected thereto based on the usage status of the UI. 
 (See [0108] if match occurs, send an alert message to an alerting device [i.e., sensor]. Then see [0039] the alert device can be functionally connected to the user device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the alert method as taught by Schran. Motivation to do so would be for safe viewing activity (See Schran [0003]).

As to dependent claim 15, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the processing device is configured to adapt the generating and recording of the log data through execution of at least one action selected from the group consisting of: triggering collection of selected data, ceasing collection of selected data, triggering selected data processing or analysis procedure, changing logging configuration, ceasing selected data processing or analysis procedure, triggering data transfer with an external entity, and triggering more detailed or coarser detection of objects on the display. 
Schran teaches: wherein the processing device is configured to adapt the generating and recording of the log data through execution of at least one action selected from the group consisting of: ceasing collection of selected data (See [0012] detected user activity can be blocked and ceased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the alert method as taught by Schran. Motivation to do so would be for safe viewing activity (See Schran [0003]).

Claims 8 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Kara et al. US 20140365884 A1, (hereinafter Kara).

As to dependent claim 8, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the processing device is configured to analyze one or more applications running in the device and classify them at least into foreground and background applications, preferably further configured to generate and record log data based on the same. 
Kara teaches: wherein the processing device is configured to analyze one or more applications running in the device and classify them at least into foreground and background applications, preferably further configured to generate and record log data based on the same (See [0056] Socialapp.exe is classified as the foreground application, and this is indicated in the state information (i.e., log data). Note, claimed “preferably” makes the claim scope have no patentable weight). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the method as taught by Kara. Motivation to do so would be for to have a more comprehensive user activity tracker that detects foreground or background status.

Claims 14 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter 

As to dependent claim 14, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser as modified does not teach: wherein the processing device is configured to adapt the generation and recording of the log data based on at least one element selected from the group consisting of: battery status, remaining battery, remaining operating time of the device, and network status. 
Kitts teaches: wherein the processing device is configured to adapt the generation and recording of the log data based on at least one element selected from the group consisting of: network status (See Col. 7 lines 1-4 a logging function is activated after server determines that a network session has turned to inactive status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the method as taught by Kitts. Motivation to do so would be for robust user activity tracker that also tracks user network sessions.

Claims 18 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Narasimhan et al. US 20130159876 A1, (hereinafter Narasimhan).

As to dependent claim 18, Neuhauser as modified teaches all the limitations of claim 1 as cited above.

Narasimhan teaches: wherein the processing device is further configured to interact with and receive data from at least one external device, said data received being indicative of user engagement with the UI of the external device (See Fig. 3A step 302 with [0032] data received from external device that indicates how much attention user spent on that external device), and to determine an indication of a level of user attention spread across the electronic terminal device and said at least one external device (See [0036] multi-dimensional parameter that indicates how the user attention is spread between devices), where one of the electronic terminal device and said at least one external device is determined as capturing a highest level of user attention (See [0036] the tv monitor is determined to have the highest attention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include the attention tracking method as taught by Narsimhan. Motivation to do so would be for to facilitate multi-tasking between different devices (See Narasimhan [0004]).

Claims 20 are rejected under 35 U.S.C. 103 as being obvious over Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser) in view of Srour et al. US 20130067494 A1, (hereinafter Srour) in view of Davis et al. US 20130160087 A1, (hereinafter Davis) in view of Maeng et al. US 8850251 B1, (hereinafter Maeng).

As to dependent claim 20, Neuhauser as modified teaches all the limitations of claim 1 as cited above.
Neuhauser teaches the logging data as a UI function, but does not teach: wherein the processing device is configured to periodically execute a number of predetermined tasks to prevent the operating system of the electronic terminal device from shutting down said generating and logging of log data due to passivity or lack of user interaction. 
Maeng teaches: wherein the processing device is configured to preferably periodically, optionally substantially at regular intervals, execute a number of predetermined tasks to prevent the operating system of the electronic terminal device from shutting down said UI activity due to passivity or lack of user interaction (Col. 1 lines 65-67 defines “power mode” as “sleep mode”, and Col. 2 lines 1-9 further mentions that sleep mode is activated due to user inactivity and that sleep mode can potentially turn off a GUI 110 [i.e., shutting down an application's activity due to lack of user interaction]. Furthermore, Col. 5 lines 64-67 and Col. 6 lines 1-8 mentions that an Application 350 is able to “disable the power mode” [i.e., prevent an operating system from shutting down] by “…periodically sending fake activity signals (FASs) 355 to processing device 330 and/or operating system 360” [i.e., periodically executing a number of predetermined tasks to prevent operating system from shutting down Application 350’s activity]. Note, claimed “preferably” and “optionally” makes the claim scope have no patentable weight).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to modify Neuhauser to include a method of preventing an operating system from shutting down an application's activity due to lack of user interaction by periodically performing a predetermined task as taught by Maeng. Motivation to do so would be to mitigate user inconvenience by preventing the disruption of a user’s application’s activities (Maeng: Col. 1 lines 23-31). 

Claims 22, 24-26, 28-29, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. US 9219790 B1, (hereinafter Filev) in view of Vardi et al. US 20010044705 A1, (hereinafter Vardi) in view of Schran et al. US 20050086255 A1, (hereinafter Schran).

As to independent claim 22, Filev teaches:
An electronic system comprising one or more functionally connected computer devices (See Fig. 1 Server 120 connected via network 110 to client environments 108-1 and 108-2), optionally servers (Note, claimed “optionally” implies no patentable weight), each including a processing device configured to process processor-executable instructions and other data (See Fig. 3 server comprises CPU 302), a memory configured to store the instructions and other data (See Fig. 3 Memory 306), and a communication interface configured for transferring data (See Fig. 3 Network interface 304), 
wherein the computer devices are configured, in accordance with the instructions, to: 
receive and store, from a plurality of terminal devices, data comprising 
usage data indicative of usage of said terminal devices (See Fig. 5 step 510 with Col. 13 lines 3-10 mobile device 102 transmit to the server 120 the determined media content and the collected mobile device use information), including usage of display content (See Col. 2 lines 40-45 mobile device usage information includes a log of actions such as opening an application), said display content being displayed on the display based on instructions of one or more software entities that operate on the terminal devices (See Col. 2 lines 40-45 application is opened), and 
status data at least indicative of a related usage status of the UI of the terminal devices while/upon generating and recording of usage data (See Fig. 4 time stamp 408 (i.e., status data) with Col. 2 lines 45-53 the usage data is analyzed in view of time information); 
 (See Col. 2 lines 45-53 the usage data is analyzed in view of time information); and 
construct a number of aggregate usage indicators or statistics indicative of user behavior and engagement with the terminal devices, applications, services and/or features based on the processed usage data (See Fig. 7 step 716 with Col. 15 lines 19-23 a large collection of aggregated data is formed for a plurality of users). 
Filev as modified does not teach: aligning the usage data obtained from a number of terminal devices to be mutually comparable in terms of time and/or usage metrics.
Vardi teaches: aligning the usage data obtained from a number of terminal devices to be mutually comparable in terms of time (See [0093] usage data from two computers are aggregated and normalized) and/or usage metrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuhauser to include normalization methods as taught by Vardi. Motivation to do so would be for comparing usage data from difficult environments that are more dynamic (See Vardi [0004]).
Filev as modified does not teach: and trigger a control action to control the generation and recording of the log data in at least one other of said terminal devices according to a determined status of the terminal device as indicated by the status data.
Schran teaches: and trigger a control action to control the generation and recording of the log data in at least one other of said terminal devices according to a determined status of the terminal device as indicated by the status data (See [0033] a control action consisting of blocking access is performed to control the log data based on determined status as an undesired activity). 
(See Schran [0003]).

As to dependent claim 24, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev further teaches: wherein the usage data comprises data provided in one or more data logs (See Col. 2 lines 39-45 log of actions), optionally log files, and indicates at least one element selected from the group consisting of: user exposure, user exposure to media content (Col. 2 lines 45-50 media content), digital media usage, user exposure to a digital service, user exposure to an application, user exposure to image data, user exposure to video data, user exposure to audio, current location of the electronic terminal device, user online action, HTTP activity, sensor, microphone input, acceleration, accelerometer, illumination or light intensity, application usage, application id, application launch, application termination, user id, process thread, identity of application or service used, a feature used in application or service, device-internal data traffic, network traffic between the electronic terminal device and a network, external traffic between the electronic terminal device and an external device, source or destination entity of internal, external and/or network traffic, voice call, application thread counter, process counter, message, e-mail message, short message, multimedia message, instant message, data counter, location, battery status, and network signal strength. 

As to dependent claim 25, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev further teaches: wherein said processing of the usage data based on the UI status comprises at least one element selected from the group consisting of: filtering, classifying, labeling, (See Col. 8 lines 42-50 stores usage data, and also can create a user interest profile from stored usage data), grouping and sorting. 

As to dependent claim 26, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev further teaches: wherein the usage data received from any one of the plurality of terminal devices contains a plurality of different data streams that are integrated to construct the indicators or statistics (See Fig. 7 step 716 with Col. 15 lines 19-23 a large collection of aggregated data is formed for a plurality of users). 

As to dependent claim 28, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev further teaches: configured to store digital content fingerprints (See Col. 4 lines 1-22, comparing with digital fingerprints of known content), each corresponding to a usage of display content (See Col. 4 lines 1-22, known content) and optionally comprising image data, said display content being displayed on a display of any of said terminal devices based on instructions of one or more software entities that operate on the electronic terminal device (See Col. 4 lines 1-22, broadcast); to search for and detect matches between the stored digital content fingerprints and display content, and utilize an indication of such match in said constructing (See Col. 4 lines 1-22 comparison is made with digital fingerprints of known content. See Col. 6 lines 25-35 for aggregated data). 

As to dependent claim 29, Filev as modified teaches all the limitations of claim 22 as cited above.
(Col. 4 lines 1-22 fingerprints are transmitted from set top box to server, and also video and audio data (i.e., display content)). 

As to dependent claim 31, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev teaches: configured to establish, on the basis of at least said usage data acquired from the plurality of terminal devices at least one indicator selected from the group consisting of: media usage, media content usage (See Abstract media content), television usage, radio usage, foreground and background usage of applications or services, terminal or terminal feature unlocking behavior, camera or fingerprint sensor usage, user or user terminal movement behavior, application usage, service usage, feature usage, user profile, application usage pattern, service usage pattern, long-tail estimate of Internet, device, application, service or feature usage, duration or time of application, service or feature usage, location of application, service or feature usage, multi-screen usage, multi-device usage, use of auxiliary devices, user engagement between devices, applications, services or features, churn of users relative to application or service, reach of application, performance of application or service, service or feature, Internet usage, network usage, cellular network usage, WLAN usage, short-range communications usage, monetization of application, monetization of service, mobile payment, coupon, authorization, mobile purchase, digital transaction, signal strength, quality of speech, network speed, transfer rate, average transfer rate, minimum transfer rate, maximum transfer rate, memory usage, processor load, application crash, and service down-time. 

claim 33, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev teaches: configured to associate at least two data providing terminal devices with the same user based on the utilized criteria applying a number of available indicia including at least one element selected from the group consisting of: recurring, close proximity between the terminals (See Col. 4 lines 53-67), common or similar identification data relating to the terminals, recurring same location among the terminals, and common or similar data provided by the terminals. 

As to independent claim 35, it is rejected under similar rationale as claim 22 as cited above.

Claims 30 are rejected under 35 U.S.C. 103 as being obvious over Filev et al. US 9219790 B1, (hereinafter Filev) in view of Vardi et al. US 20010044705 A1, (hereinafter Vardi) in view of Schran et al. US 20050086255 A1, (hereinafter Schran) in view of Neuhauser et al. US 20150039637 A1, (hereinafter Neuhauser).

As to dependent claim 30, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev as modified does not teach: configured to establish a fingerprint associated with a number of visual objects of an application or service based on a display view of the application or service. 
Neuhauser teaches: configured to establish a fingerprint associated with a number of visual objects of an application or service based on a display view of the application or service (See Abstract screenshot serves as a fingerprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filev to include fingerprints comprising screenshots taught by (See Neuhauser [0005]).

Claims 32 are rejected under 35 U.S.C. 103 as being obvious over Filev et al. US 9219790 B1, (hereinafter Filev) in view of Vardi et al. US 20010044705 A1, (hereinafter Vardi) in view of Schran et al. US 20050086255 A1, (hereinafter Schran) in view of Chisa et al. US 20120311447 A1, (hereinafter Chisa).

As to dependent claim 32, Filev as modified teaches all the limitations of claim 22 as cited above.
Filev as modified does not teach: configured to provide a constructed aggregate usage indicator or statistics for consumption via at least one distribution channel selected from the group consisting of: web-based UI, a native application, a widget, a HTML5 application, and/or an API. 
	Chisa teaches: configured to provide a constructed aggregate usage indicator or statistics for consumption via at least one distribution channel selected from the group consisting of: a native application (See [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filev to include apps constructing the aggregated usage information taught by Chisa. Motivation to do so would be for efficient tracking of user activity (See Chisa [0002]).

Response to Arguments
The previous Double patenting 101 rejection has been withdrawn due to the amendments to the independent claims, which renders the claim unobvious.
Applicant’s amendments to claims 5, 10, 13, 21, 31, have withdrawn the previous 112b rejection.
Applicant’s argument in regards to the 103 rejections pertaining to independent claim 1 and 34 have been considered but are rendered moot in view of the new ground of rejection cited above. Applicant has canceled dependent claims 10 and 13 and included their limitations into independent claim 1, however amended a portion of the limitations of claim 10 to now recite: “(7) display status-indicating API (application programming interface), sensor data, and a display status variable” which necessitates a new ground of rejection for the limitation “display status variable” because Neuhauser solely teaching a “display status variable” is no longer sufficient. Davis, a previous reference used for dependent claim 17, is cited to teach the amended limitations of claim 10. In regards to claim 13, the Applicant’s argument is not persuasive since Neuhauser is still found to be teaching the limitations of dependent claim 13 under broadest reasonable interpretation. The claim limitation does not adequately specify whether the list of claim limitations are the claimed indicators, or are they the claimed element. The Examiner has taken the interpretation that the list of claim limitations are indicators, hence Neuhauser’s duration and time text is an indicator of a media player i.e. element. If Applicant intended the alternative meaning to this claim limitation, Examiner suggests making a clarifying amendment that recites: “wherein at least one indication of the indications stored in the log data , the element being selected from a group consisting of:…”. Thus argument not persuasive.
Applicant’s argument in regards to the 103 rejections pertaining to independent claims 22 and 35 have been considered but are not found persuasive. Due to the necessitated 112a new matter and 112b indefiniteness rejection cited above, the Examiner is interpreting the amended claim limitation to be the same as taken in the previous office action. Thus Schran continues to teach the limitation.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171